Per Curiam:
The appellant filed her petition in the court below, praying that the boundaries of the borough of Wilkinsburg may be so modified as to exclude her land therefrom. She alleges that it is farm land. The act of April 1,1863, P. L. 200, § 1, provides that “ whenever an application has been or shall hereafter be made, by the freeholders of any town or village in the commonwealth, for an act of incorporation into a borough, and the boundaries fixed by the petitioners shall embrace lands exclusively used for the purposes of farming, and not properly be*370longing to the town or village, the courts of Quarter Sessions of the county where such application is made shall have power, at the request of the party aggrieved, to change and modify such boundaries so as to exclude therefrom the land used for farming purposes.” We think this act contemplates an application to the court at the time the charter is before it for approval. In this case the borough had been incorporated prior to the filing of appellant’s petition, and its limits had been fixed by the decree of the court. In such case, we think the remedy is under the act of April 1, 1834, P. L. 163, the third section of which provides, inter alia, that “the same proceedings shall be had, on an application to change the limits of any borough incorporated under this act, and the courts aforesaid shall have full power to decree such alteration as may be needful.” The “same proceedings,” referred to, consist of an application “ signed by a majority of the freeholders residing within the limits of the same; ” that is to say, within the borough. The court cannot change the boundaries of a borough upon the application of a single freeholder. An examination of the plan appended to the petitioner’s paper-book shows that a considerable portion, at least, of her land lies within what may be fairly called the natural boundaries of the borough, while her petition alleges that she has three houses upon it. But, whatever may be the merits of her case, we cannot help her in this proceeding. - - ■
The order of the Quarter Sessions is affirmed.